DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim establishes an exterior core tube having a pivot end and a tip engagement end.  The claim then refers to “the mounting section” without antecedent basis.  It is unclear if “the mounting section” is the same as the pivot end or is a different structural component of the exterior core tube.
Claims 2-14 depend upon claim 1 and are therefore also rejected.
With regards to claim 5, the claim establishes a sensor only required to have one of a tube size sensor and a tube concentricity sensor.  The claim then recites a control system which is configured to control adjustment of both the 
With regards to claim 15, the claim is directed to the core tube assembly as opposed to the tube forming apparatus of claim 1; however, the claim still refers to the tip engagement end being located proximate “the discharge end of the housing” and “the mounting section is located proximate the rear end of the housing” rendering the claim indefinite.  It is unclear if applicant contends for claim 15 to implicitly require the housing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fischer (PN 3386132).
With regards to claim 1, Fischer teaches a tube forming apparatus (Fig. 1) comprising a housing (22) extending around a longitudinal axis and between a rear end and discharge end thereof from which as seen in Fig. 2 a tubular polymeric material may be formed (Fig. 1, 2).  Fischer teaches that the housing has an inside surface extending between the rear and discharge ends which is filled with material (14) in Fig. 1.  Fischer teaches a core tube assembly comprising an exterior core tube (46) extending between a pivot end (48) and a tip engagement end (50) thereof in which the exterior tube extends into the interior area such that the tip engagement end is located proximate the discharge end of the housing and a mounting section is located proximate the rear end of the housing (Fig. 1).  Fischer teaches that the core tube assembly comprises an inner core tube (32) extending between a first inner tube end disposed within the exterior tube having diverter tip threaded upon it and a second inner tube end (84) disposed outside of the exterior tube (Fig. 1).  Fischer teaches a die (24) in fixed relation to the housing and having an inner surface in which a diverter tip mounting in and extending from the first inner tube end has an exterior tip surface thereon in which the diverter tip extends into the die and forms an extrusion opening between the diverter tip and the die (Fig. 1, 2).  Fischer teaches a core tube adjustment system mounted proximate the rear end of the 
With regards to claims 7 and 12, Fischer teaches that the axial displacement device comprises a drive thread (48) on the exterior surface of the exterior core tube and a gear arrangement in communication with the drive thread such that operation of the gear arrangement causes axial movement of the core tube assembly (Fig. 1, Fig. 4, col 3 ln 64-col 4 ln 17).
With regards to claims 4 and 11, claim 1 contains optional language in which the angular displacement device is not particularly required by the invention and Fischer teaches the alternative of an axial displacement device.  Claims 4 and 11 further define the optional angular displacement device without positively requiring the angular displacement device.  As such the angular displacement device is still interpreted as optional, and Fischer is interpreted to read upon the claim.

Claim(s) 1-5, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Isley et al. (PN 3923439).
With regards to claim 1, Isley teaches a tube forming device (Fig. 2) comprising a housing (36) extending around a longitudinal axis and between a rear end and a discharge end thereof along with having an inside surface extending therebetween to provide a flow path for polymeric material (Fig. 2, col 1 ln 9-14).  Isley teaches a core tube assembly comprising an exterior core tube 
With regards to claims 2 and 4, Isley teaches utilizing a feedback control mechanism to control automated movement of the positioning system of the core tube system (Fig. 1-5, 9) interpreted to read upon a servo motor.
With regards to claims 3, 7 and 12, claim 1 contains optional language in which the axial displacement device is not particularly required by the invention 
With regards to claim 5, Isley teaches a sensor comprising a concentricity sensor system (Fig. 4) configured to generate tube concentricity signals which instruct a control system comprising programming routines (software) such that the controller automatically adjusts the wall thickness and concentricity of the tube (Fig. 1-6, 9, 11, col 5 ln 45-50).
With regards to claim 9, Isley teaches a spherical bearing (113) comprising a spherical outer bearing surface in sliding contact with a spherical inner bearing surface of the exterior core tube and a cylindrical inner surface (Fig. 2,  col 3 ln 51-62, col 4 ln 3-9, col 5 ln 6-23).
With regards to claim 10, Isley teaches that the inner core tube is angularly modulatable relative to the exterior tube (Abstract, Fig. 2, 3, col 4 ln 10-col 5 ln 50).
With regards to claim 11, Isley teaches that the angular displacement device comprises a first actuator for a first radial direction and a second actuator for a second radial direction perpendicular to the first that can cooperate to move the inner core tube around (Fig. 2-3, Abstract, col 4 ln 10-col 5 ln 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isley et al. (PN 3923439) as applied to claim 1 above, and further in view of Lieberman (PN 3221372).
With regards to claim 6, Isley teaches an exterior core tube in contact and secured with the housing (Fig. 2), but does not explicitly teach including a thrust .

Claims 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isley et al. (PN 3923439) as applied to claim 1 above, and further in view of Bock (PN 5206032).
With regards to claim 8, Isley teaches a core tube assembly in which an exterior core tube comprises a bearing surface against which an inner tube and diverter tip are arranged for relative movement as discussed in the rejection of claim 1 above and seen in Fig. 2.  Isley teaches that the inner core tube comprises an interior thread and the diverter tip comprises an exterior thread such that the inner core tube provide the bearing surface for relative movement.  An alternative arrangement is known in the art as seen in Bock in which a similar tube extrusion device comprises an exterior core tube (26), an interior core tube (34) and a diverter tip (32) in which the inner core tube and diverter tip are mounted for relative movement with respect to the exterior core tube (Fig. 1) such that the diverter tip must bear against the exterior tube during movement.  It 
With regards to claims 13 and 14, Isley teaches that the inner core tube is fixed in axial relation to the exterior core tube via a locking assembly that comprises a bushing and a lock nut that are threaded onto the inner core tube such that the inner core tube is fixed between the bushing and the engagement with the spherical bearing surface upon the exterior core tube at the opposite end (Fig. 2), and as discussed in the rejection of claim 8 above, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the spherical bearing surface of Isley on a mounted diverter tip as opposed to the inner core tube as doing so is an alternative arrangement for a similar relatively movable core tube assembly as seen in Bock presenting a reasonable expectation of success, and doing so presents a simple substitution and rearrangement of the bearing surface yielding predictable results.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isley et al. (PN 3923439) in view of Bock (PN 5206032) and Hoffman et al. (DE 10 2008 061 286 A1, cited on IDS filed 06/22/2021).
With regards to claim 15, Isley teaches a tube forming device (Fig. 2) comprising a housing (36) extending around a longitudinal axis and between a rear end and a discharge end thereof along with having an inside surface extending therebetween to provide a flow path for polymeric material (Fig. 2, col 1 ln 9-14).  Isley teaches a core tube assembly comprising an exterior core tube (guide tube 76) extending between a pivot end (rear end) and a tip engagement end (front end near the outlet die) in which the exterior core tube extends into the interior area of the housing such that the tip engagement end is located proximate the discharge end of the housing and the mounting section for the exterior tube is located proximate the rear end of the housing (Fig. 2).  Isley teaches an inner core tube (adjusting tube 101) extending between a first inner tube end and a second inner tube end with the first inner tube end being disposed in the exterior core tube and the second inner tube end extending out of the rear of the exterior core tube (Fig. 2).  Isley teaches a die (62) in fixed relation to the housing and having an inner surface (Fig. 2).  Isley teaches a diverter tip (106) mounted in and extending from the first inner tube end with the diverter tip having an exterior tip surface thereon and the diverter tip extending into the die such that the die opening is formed between the inner die surface and the exterior surface of the diverter tip (Fig. 2).  Isley teaches a core tube adjustment system (Fig. 3) mounted proximate the rear of the housing comprising an angular displacement device configured to modulate the inner core tube relative to the longitudinal axis for modulating the concentricity or eccentricity of the tube being discharged (Abstract, Fig. 2, 3, col 4 ln 10-col 5 ln 50).
Isley teaches a core tube assembly in which an exterior core tube comprises a bearing surface against which an inner tube and diverter tip are arranged for relative movement as discussed in the rejection of claim 1 above and seen in Fig. 2.  Isley teaches that the inner core tube comprises an interior thread and the diverter tip comprises an exterior thread such that the inner core tube provide the bearing surface for relative movement.  An alternative arrangement is known in the art as seen in Bock in which a similar tube extrusion device comprises an exterior core tube (26), an interior core tube (34) and a diverter tip (32) in which the inner core tube and diverter tip are mounted for relative movement with respect to the exterior core tube (Fig. 1) such that the diverter tip must bear against the exterior tube during movement.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the spherical bearing surface of Isley on a mounted diverter tip as opposed to the inner core tube as doing so is an alternative arrangement for a similar relatively movable core tube assembly as seen in Bock presenting a reasonable expectation of success, and doing so presents a simple substitution and rearrangement of the bearing surface yielding predictable results.  
While Isley does not explicitly teach that the pivot end of the exterior core tube is engaged with a bushing that servers to secure the inner core tube, an alternative simplified arrangement for the rear end of an angularly adjustable core tube assembly is found in Hoffman in which the inner core tube which is angularly adjustable is provided with an integral bushing for securement to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742